United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60952
                           Summary Calendar


DERRICK SOLOMON PRUITT,

                                      Plaintiff-Appellant,

versus

JANICE BROWN, Washington County, MS Fourth Judicial District
Circuit Court Clerk, in her individual and official
capacities; ASHLEY HINES, Circuit Court Judge, Fourth
Judicial District, Washington County, MS; LEOLA JORDAN,
Former Washington County Circuit Court Clerk,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                         USDC No. 4:03-CV-442
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Derrick Solomon Pruitt, Jr., Mississippi prisoner # 46846,

has filed a motion for leave to proceed in forma pauperis (IFP)

on appeal.     The district court denied Pruitt’s IFP motion and

certified that the appeal was not taken in good faith.        By

moving for IFP, Pruitt is challenging the district court’s

certification.     Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60952
                                 -2-

     Pruitt alleged that Janice C. Brown, the Circuit Court Clerk

for Washington County, Mississippi, denied his request for

documents related to his criminal conviction.    Pruitt alleged

that Brown did not deliver the documents based on instructions

from Circuit Judge Ashley Hines.   “Judicial officers are entitled

to absolute immunity from claims for damages arising out of acts

performed in the exercise of their judicial functions.”     Boyd v.

Biggers, 31 F.3d 279, 284 (5th Cir. 1994).    This immunity can be

overcome only by demonstrating that the conduct complained of was

non-judicial or by showing that the conduct was    “in the complete

absence of all jurisdiction.”   Id.   Judicial acts are those that

are “‘normally performed by a judge’” and that affect parties who

“‘dealt with the judge in his judicial capacity.’”     Id. at 285.

Court clerks “have absolute immunity from actions for damages

arising from acts they are specifically required to do under

court order or at a judge’s discretion.”     Clay v. Allen, 242 F.3d

679, 682 (5th Cir. 2001).

     On appeal, Pruitt’s arguments are based solely on the

irrelevant issue of qualified immunity for Brown.    Pruitt makes

the conclusional assertion that Brown’s refusal was a ministerial

act not covered by qualified immunity.     Pruitt does not refute

his allegation that Brown was acting on the instructions of Judge

Hines.   Pruitt has not presented a nonfrivolous issue on appeal.

     Pruitt has not shown that the district court’s determination

that his appeal would be frivolous was incorrect.    The instant
                           No. 05-60952
                                -3-

appeal is without arguable merit and is thus frivolous.

Accordingly, Pruitt’s request for IFP status is denied, and his

appeal is dismissed.   See Howard v. King, 707 F.2d 215, 219-220

(5th Cir. 1983); 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.